Title: To George Washington from Armand-Louis de Gontaut Biron, duc de Lauzun, 23 January 1783
From: Lauzun, Armand-Louis de Gontaut Biron, duc de
To: Washington, George


                        
                            Sir,
                            Philadelphia January 23th 1783.
                        
                        I have the honor to Inform your Excellency, that the Count de Rochambeau has veri probably sailed the 15th
                            evening of this month being not to be meet by a  sended to him from Annapolis with some
                            dispatches of the Chevalier de La Luzerne the wind having been much in his favor, I suppose him now perfectly safe from
                            the British Cruitzers.
                        I take the opportunity to Inform your Excellency that M. de Tarlé Intendant of the french army, agreable to
                            some particulars Instructions from our ministery has judged more proper to remain in America, and to keep with him every
                            part of his Administration: expecting several convoys directed to him in the  America, carrying
                            everi thing necessary for the next Campaign, the Count de Rochambeau’s army being appointed to come back in this continent
                            on the Spring next, if the peace take no place in the course of this winter. M. de Tarlé will aske the orders of your
                            Excellency relating to himself, and to the People employed under his direction.
                        I will do meself the honor to waiting on your Excellency at his head Quarters in a few days, and nothing can
                            afford me more satisfaction than ani opportunity to schew my peculiar attachement and my admiration to your Excellency. I
                            have the honor to be with the greatest respect Sir, of your Excellency the most obedient and humble Servant
                        
                            D. Lauzun
                        
                    